DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4-22, 27-35, 37-42, 47 and 48 are pending in the application.
This action is in response to applicants' amendment dated January 20, 2022.  Claims 1, 4, 5, 8, 15, 29-32, 34, 35 and 38 have been amended, claims 3 and 36 have been canceled and claim 48 is newly added.
Response to Amendment
Applicant's arguments filed January 20, 2022 have been fully considered with the following effect:
With regards to the improper Markush group rejection labeled paragraph 2) in the last office action, the applicants’ stated that the genus of Formula I has a common structural unit in the bicyclic pyrazole-dihydropyridinone system.  Note MPEP 2173.05(h) “where a Markush expression is applied only to a portion of a chemical compound, the propriety of the grouping is determined by a consideration of the compound as a whole, and does not depend on there being a community of properties in the members of the Markush expression.  Therefore, what should be considered for patentable distinctness is the compound as a whole.  If a reference for one would not be a reference for the other, then restriction is considered proper.  Community of properties is not enough to keep 7-oxo-6,7-dihydro-1H-pyrazolo[3,4-c]pyridine, 7-oxo-4,5,6,7-tetrahydro-1H-pyrazolo[3,4-c]pyridine, ethylene glycol macrocycle such as shown in examples 239 and 240, lactam macrocycle such as shown in example 241, amine macrocycle such as shown in example 242, etc. in the same Markush claim, where the Markush expression is applied only to a portion of a chemical compound.  It is the compound as a whole 7-oxo-6,7-dihydro-1H-pyrazolo[3,4-c]pyridine, 7-oxo-4,5,6,7-tetrahydro-1H-pyrazolo[3,4-c]pyridine, ethylene glycol macrocycle such as shown in examples 239 and 240, lactam macrocycle such 
Thus, separate searches in the literature would be required.  However, should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The degree of burden on the examiner is extremely high.  The class/subclass search on the elected invention where the compounds have a pyrazolo[3,4-c]pyridine core would be as follows: A61K 31/4162, A61K 31/437, A61P 31/22, C07D 471/04 and 471/14 which involved 45,628 U.S. patents.  Just an example of the degree of burden associated with the compounds of Formula I where Formula I is a macrocyclic ring system of the examples 239-242 claimed herein the number of U.S. Patents involved is 10,979, thus placing an extreme burden on the examiner to review even more patents.  The various classes and subclasses mentioned above represent only the degree of burden within the U.S. Patent Classification System this does not include the search required in the prior art of journal articles and foreign patents.
Claims 1, 10-15 and 17-21 are rejected as being drawn to an improper Markush group for reasons of record and stated above. 
 
The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 3c), d), e), f), g), h), i), j), k), l), m) and n) in the last office action, which are hereby withdrawn.  However, with regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph 
a)	The applicants’ stated that independent claim 1 has been amended to correct a typographical error where (R3) has been amended to (R3).  However, the rejection included claim 2 which has not been amended with respect to Formula (II).
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, for reasons of record and stated above.

b)	The applicants’ stated that independent claim 1 has been amended to correct a typographical error where (R3) has been amended to (R3).  However, the rejection included claim 2 which has not been amended with respect to Formula (II).
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, for reasons of record and stated above.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 4) in the last office action, which is hereby withdrawn.

In view of the amendment dated January 20, 2022, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 38, 47 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 4 is vague and indefinite in that it is not known what is meant by (4n S) in the list of substituents on each R10.
Claim 38 recites the limitation "CH2OH" in the first species with respect to R10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "3-F" in the first three species with respect to R5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 is vague and indefinite in that it is not known what is meant by the last species where the structure indicates 
    PNG
    media_image1.png
    106
    192
    media_image1.png
    Greyscale
where the -X-Y- is -CH2-NH-CH2- which is not what the nomenclature indicates, i.e. N-(4-cyanobenzyl)……7-oxo-4,5,6,7-tetrahydro-1H-pyrazolo[3,4-c]pyridine-3-carboxamide.

	Claim Objections
Claims 5-9, 16, 22, 27-35, 37 and 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624